 

 

Case 4:20-cv-01082 Document 107 Filed on 08/16/21 in TXSD Page 1 of 2

Gnuited States Court of Appeals

United States Court of Appeals

United States Courts for the F tith Circutt Fifth Circuit

Southern District of Texas FILED
FILED ——— August 16, 2021
August 16, 202]
No. 21-20271 Lyle W. Cayce
Nathan Ochsner, Clerk of Court Clerk

U.S. BANK TRUST, N.A., AS TRUSTEE OF THE IGLOO SERIEs III
TRUST,

Plaintiff—Appellee,
VErSUs

JZAVELA-ARETHEA DOUGHERTY; DATTAJUSTIN TOSHIHIRO
DOUGHERTY-WILLIAMS,

Defendants— Appellants.

 

Appeal from the United States District Court
for the Southern District of Texas
USDC No. 4:20-CV-1082

 

Before JONES, DUNCAN, and ENGELHARDT, Circuit Judges.
PER CURIAM:

IT IS ORDERED that Appellants’ opposed motion for stay
pending appeal is DENIED.
 

 

Case 4:20-cv-01082 Document 107 Filed on 08/16/21 in TXSD Page 2 of 2

United States Court of Appeals

FIFTH CIRCUIT
OFFICE OF THE CLERK

LYLE W. CAYCE TEL. 504-310-7700
CLERK 600 S. MAESTRI PLACE,
Suite 115
NEW ORLEANS, LA 70130

August 16, 2021
MEMORANDUM TO COUNSEL OR PARTIES LISTED BELOW:
No. 21-20271 U.S. Bank Trust v. Dougherty
USDC No. 4:20-CV-1082

Enclosed is an order entered in this case.

Sincerely,

LYLE W. CAYCE, Clerk

By:
Christina C. Rachal, Deputy Clerk
504-310-7651

 

Ms. Jzavela-Arethea Dougherty

Mr. Dattajustin Toshihiro Dougherty-Williams
Mr. Nathan Ochsner

Mr. Ray L. Vela
